395 U.S. 829
89 S. Ct. 2140
23 L. Ed. 2d 741
Carroll M. HOUSEv.UNITED STATES et al.
No. 1642, Misc.
Supreme Court of the United States
June 23, 1969
Rehearing Denied Oct. 13, 1969.

See 90 S. Ct. 43.
Solicitor General Griswold, Assistant Attorney General Ruckelshaus and Alan S. Rosenthal, for the United States and others.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating h e papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.